DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson 9,937,671.
In regard to claim 8, Larson discloses a composite connector for a fluid transfer conduit, comprising: a hub portion 12 comprising a tube which extends substantially parallel to a central axis; and 
a flange portion 16 which extends from the hub portion substantially perpendicular to the central axis of the hub portion; 
wherein the hub portion comprises a thermosetting polymer reinforced with continuous circumferentially-oriented fiber reinforcement 30; and 
wherein the flange portion 16 comprises a core 22 that is encapsulated by the same thermosetting polymer reinforced with the continuous fiber reinforcement 30 (the fibers of 22 and the fibers of 30 are both encapsulated by the same resin matrix (see col. 3, lines 58-65); 
wherein the flange portion comprises at least one fixing point 20 and the continuous fiber reinforcement is arranged to divert around the fixing points (see figs. 5A-5D).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow 3,651,661 in view of Larson 9,937,671.
In regard to claim 8, Darrow discloses a composite connector for a fluid transfer conduit, comprising: a hub portion 10 comprising a tube which extends substantially parallel to a central axis; and a flange portion 16 which extends from the hub portion substantially perpendicular to the central axis of the hub portion; wherein the hub portion comprises a thermosetting polymer reinforced with continuous circumferentially-oriented fiber reinforcement 60; and wherein the flange portion 16 comprises a core 110 that is encapsulated by the same thermosetting polymer reinforced with the continuous fiber reinforcement; 
wherein the flange portion comprises at least one fixing point 136.  
Darrow discloses providing the composite connector flange with polymer reinforced fibers oriented in a way to create a strong connecting flange, but does not specifically disclose diverting the fibers around the fixing point 136.
Larson teaches that providing a similar type of flanged connector with fibers that divert around a fixing point (see figs. 5A-5D of Larson), for the purpose of improving the strength of the flange, is common and well known in the art.  Therefore it would have been obvious to create the fixing points 136 of Darrow by diverting the fibers around the fixing point, as taught by Larson, in order to improve upon the strength of the flanged portion of the connector. 
In regard to claim 9, wherein the continuous fiber reinforcement in the flange portion extends in a radial direction to reach an outer circumferential edge of the flange portion (see fibers 123, 122, 121 in fig. 10 of Darrow).
In regard to claim 10, wherein the continuous fiber reinforcement runs continuously from the hub portion into the flange portion (see fibers 123, 122, 121 in fig. 10 of Darrow).
In regard to claim 11, comprising a transition portion 40 that extends between the hub portion and the flange portion at an increasing angle to the central axis, wherein 0 < ϴ < 90° to the central axis (chamfered or rounded surface of 40).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow 3,651,661 in view of Larson 9,937,671 and further in view of MacMillan 9,140,140.
In regard to claim 13, Darrow 3,651,661 in view of Larson 9,937,671 discloses a 
composite connector with fibers angularly oriented relative to the axis of the hub, where the fibers can be angled at +45 degrees (see col. 3, line 57) for the purpose of the pipe being able to withstand torsional forces, but Darrow does not specifically disclose placing the fibers at 80 degrees to the central axis.
	MacMillan teaches that it is common and well known in the art to place fibers 42 at least 80 degrees to the axis of the pipe in order to provide strength to the pipe wall (the circumferentially oriented threads in fig. 6 would be oriented 90 degrees to the pipe axis in the hub portion).  Therefore it would have been obvious to one of ordinary skill in the art to orient the fibers of Darrow at least 80 degrees to the central axis in order to improve up the strength of the pipe wall, as taught by MacMillan.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow 3,651,661 in view of Larson 9,937,671 further in view of Gonzalez Bayon et al. 2016/0273696.
In regard to claims 14-16, Darrow in view of Larson discloses a connection system comprising:
the composite connector of claim 8 for connection two adjacent conduits in a piping system (see fig. 1), but does not disclose the connector attached to an adjacent conduit with an o-ring therebetween.
Gonzalez bayon et al. teaches that it is common and well known in the art to attach a flanged connector 38 with a fixing point made from composite material to an adjacent pipe 20 made from the same composite material with an o-ring 33 retained between two ridges therebetween, to allow for movement and proper sealing between the two components.  
	Therefore it would have been obvious to one of ordinary skill in the art to attach the connector hub of Darrow in view of Larson to an adjacent pipe, with an o-ring therebetween, as taught by Gonzalez Bayon et al. in order to allow for movement and proper sealing between the components.
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that Larson fails to disclose a core that is encapsulated by thermosetting polymer reinforced reinforced with continuous fiber reinforcement.  The Examiner disagrees, as 22 is encapsulated by thermosetting polymer and that polymer is reinforced with the fibers making up hub portion 30.  The fibers of 22 and the fibers of 30 are both encapsulated by the same resin matrix (see col. 3, lines 58-65).  Therefore the rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679